                 Case 2:20-bk-21022-BR            Doc 136 Filed 01/28/21 Entered 01/28/21 16:36:19             Desc
                                                   Main Document     Page 1 of 4


                     1    MORGAN, LEWIS & BOCKIUS LLP
                          Richard W. Esterkin, SBN 70769
                     2    richard.esterkin@morganlewis.com
                          300 S Grand Ave Fl 22
                     3    Los Angeles CA 90071-3132
                          Tel: (213) 612-2500
                     4    Fax: (213) 612-2501

                     5    Attorneys for Southern California Gas
                          Company
                     6

                     7

                     8                               UNITED STATES BANKRUPTCY COURT

                     9                                CENTRAL DISTRICT OF CALIFORNIA

                    10                                        LOS ANGELES DIVISION

                    11    In re:                                            Case No. 2:20-bk-21022-BR
                    12             GIRARDI KEESE,                           Chapter 7
                    13                                                      SOUTHERN CALIFORNIA GAS
                                            Alleged Debtor.                 COMPANY’S STATEMENT RE
                    14                                                      TRUSTEE’S EMERGENCY MOTION FOR
                                                                            ORDER:
                    15
                                                                            (1) APPROVING COMPROMISE WITH
                    16                                                      FRANTZ LAW GROUP, APLC
                                                                            PURSUANT TO FEDERAL RULE OF
                    17                                                      BANKRUPTCY PROCEDURE 9019, ETC.
                                                                            (DKT. NO. 123)
                    18
                                                                            Date:        February 2, 2021
                    19                                                      Time:        10:00 a.m.
                                                                            Ctrm.:       1668 via Zoom
                    20

                    21                                                      Judge: The Hon. Barry Russell
                    22

                    23             Southern California Gas Company (“SoCalGas”) respectfully submits the following

                    24    statement in relation to the Chapter 7 Trustee’s Emergency Motion for Order: (1) Approving

                    25    Compromise with Frantz Law Group, APLC Pursuant to Federal Rule of Bankruptcy Procedure

                    26    9019; (2) Authorizing the Assignment of the Estate's Interests in the Southern California Gas

                    27    Leak Litigation Free and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363; and

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                        -1-                      SoCalGas Comments re Motion
 ATTORNEYS AT LAW                                                                                      to Approve Compromise
   LOS ANGELES
                         DB2/ 40249432.12
                 Case 2:20-bk-21022-BR           Doc 136 Filed 01/28/21 Entered 01/28/21 16:36:19                   Desc
                                                  Main Document     Page 2 of 4


                     1    (3) Authorizing Rejection of the Assumption and Lien Agreement Between the Debtor and Abir

                     2    Cohen Treyzon Salo LLP Pursuant to 11 U.S.C. § 365 (Dkt. No. 123) (the “Motion”):

                     3             SoCalGas is a defendant in pending civil litigation before the Los Angeles County

                     4    Superior Court arising from the release of natural gas from its Aliso Canyon natural gas storage

                     5    facility, In re Southern California Gas Leak Cases, Judicial Council Coordination Proceeding No.

                     6    4861, Lead Case No. BC601844 (the “The Southern California Gas Leak Litigation”).

                     7    According to the Trustee, prior to the filing of the involuntary petition herein, the Debtor

                     8    represented approximately 8000 plaintiffs in the Southern California Gas Leak Litigation on a

                     9    contingency fee basis. The Trustee has also stated that the Southern California Gas Leak
                    10    Litigation is one of the Debtor’s most significant pending cases and the Debtor’s rights under its

                    11    contingency fee arrangement with its clients in the Southern California Gas Leak Litigation

                    12    represent one of the most valuable assets of the Debtor’s bankruptcy estate.

                    13             While it appears that the Trustee’s proposed compromise with the Frantz Law Group

                    14    APLC (“Frantz”) would reduce the Debtor’s share of any net contingency fee earned from a

                    15    resolution the Southern California Gas Leak Litigation by 5%, and would transform Frantz’ pre-

                    16    petition unsecured claim to 50% of that contingency fee into a right to receive 55% of that

                    17    contingency fee, SoCalGas supports the proposed settlement to the extent that it may accelerate

                    18    the resolution of the Debtor’s clients’ claims in the Southern California Gas Leak Litigation.

                    19             SoCalGas has reached out to the Trustee, its counsel and Frantz to inform them of its
                    20    interest in commencing discussions on a resolution of the Debtor’s clients’ claims in the Southern

                    21    California Gas Leak Litigation. While SoCalGas will to continue to vigorously defend itself in

                    22    the absence of a settlement, if a settlement can be reached it would be of obvious benefit to the

                    23    estate, as it would eliminate litigation risk and allow the estate to receive its share of any

                    24    contingency fee now, rather than having to wait years for the resolution of in excess of 35,000

                    25    individual claims in the Southern California Gas Leak Litigation as they wend their way through

                    26    the California court system.

                    27    ///

                    28    ///
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                           -2-                        SoCalGas Comments re Motion
 ATTORNEYS AT LAW                                                                                           to Approve Compromise
   LOS ANGELES
                         DB2/ 40249432.12
                 Case 2:20-bk-21022-BR            Doc 136 Filed 01/28/21 Entered 01/28/21 16:36:19                 Desc
                                                   Main Document     Page 3 of 4


                     1             So. Cal Gas is hopeful that it will be able to engage in a productive dialog with the

                     2    Trustee, Frantz and other interested parties regarding these issues that will be beneficial to the

                     3    Debtor’s estate and its creditors.

                     4    Dated: January 28, 2021                             MORGAN, LEWIS & BOCKIUS LLP
                     5

                     6                                                         By:   /s/ Richard W. Esterkin
                                                                                     Richard W. Esterkin
                     7                                                               Attorneys for Southern California Gas
                                                                                     Company
                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                           -3-                      SoCalGas Comments re Motion
 ATTORNEYS AT LAW                                                                                         to Approve Compromise
   LOS ANGELES
                         DB2/ 40249432.12
                 Case 2:20-bk-21022-BR            Doc 136 Filed 01/28/21 Entered 01/28/21 16:36:19                  Desc
                                                   Main Document     Page 4 of 4


                     1                                  CERTIFICATE OF SERVICE FORM

                     2                                      FOR ELECTRONIC FILINGS

                     3             I hereby certify that on January 28, 2021, I electronically filed the foregoing document,

                     4    SOUTHERN CALIFORNIA GAS COMPANY’S STATEMENT RE TRUSTEE’S

                     5    EMERGENCY MOTION FOR ORDER: (1) APPROVING COMPROMISE WITH

                     6    FRANTZ LAW GROUP, APLC PURSUANT TO FEDERAL RULE OF BANKRUPTCY

                     7    PROCEDURE 9019, ETC. (DKT. NO. 123), with the Clerk of the United States Bankruptcy

                     8    Court, Central District of California, Los Angeles Division, using the CM/ECF system, which

                     9    will send notification of such filing to those parties registered to receive notice on this matter.
                    10

                    11
                                                                                             Renee Robles
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                           -4-                       SoCalGas Comments re Motion
 ATTORNEYS AT LAW                                                                                          to Approve Compromise
   LOS ANGELES
                         DB2/ 40249432.12
